. .--                                                kb-870




                      Q,F   TEX'AS            ,'..
                      AUSTIN~a.-
   PRICE   DANIEL
   ATTORNEY GENERAL
                       cctobor   26,   1817
RWA. Charlss C. ~Bannister - Irage 2       (T-418)


      doer  aot sxoeod tire yeara, the de?wdant
      shall have the brnailte OS the auspsnded
      sentenos aat.”
            There is nc sxprees~ rapeal of Arti     12570,
oontalasd in Bouaa Bill l?o. 120, nor do wa find say lan-
guage in the bill that oould be oonetrued as a repeal by
              Rapeala by irplloation  are not favored In
2wuoat~oa*
   .
            The Suspended      ntonce Aot originally      enaotad
In 1913 (Aotr 193.3, ‘page 8 r is as Sollows:
             *Whtwe there is a ootmiotion of a
      felony in any dlstriot or orlninal ,distr“f at
      oonrt 01 this State, exorpt murder, perjury,
      burglaw (Pi a private miidsnoe at night,
      robbery, amon, tMa6t, bigamy, seUuatf.on,
      and abortion,    and tb punIshmeat assessed
      by the jury shall BOt 4xoaed rive year8,
      ths oourt shall auspsnd eentenoe upon writ-
      ten aworn~applioabion made thereior by the
      defendant , riled   betore th6 trial ’bsgfne.
      when the deRmdant ha8 no oouas~l, the oourt
      shall appoint oounsal to prepara and present
      same it doaired    by desendant.     In 110oaae
      shall sentsnoe be suspended exoept whmthe
      proof shall show and the jury shall fihd in
      their ‘terdiot that the defendant has never
      boforo  brm oonviotod     ot a ‘felony in this or,
      In Amyother State.       This law is Bat to bs
      oomtxue4 as p~,ematli&      ths jury rrom pase-
      ing on the guilt    ot thq dofsadaat,    but he
      may eater a plaa OS hot guilty.*
             Iz Ztzler   9. Stats,   158   9. W. (Zd,) 495 (4) It
Sa said:
             *Artiole 776 0, C. P. epoolttoally     ex-
      oepta from the suspazsicm of ~sefitenos mph
      offonsee aa robbery, arson, eta. The :(appel-
      lent) oontends that &!tlole 1227a, Varnon’a
      AM. 0. O., rapsalad the former ‘rtatute and
      now make8 the suspended sentenoe applicable
      to all Selozy aontiotions.    Weedo not so oon-
      strue the artiola last mntiomd.      llrtials
      778a,  Yoraon~a Ann. 0. ‘0. P. also expres81 ..
      lxoepta Wbbery, arson @to,. tram thki app lL
      oatioa or the suspended santenoe law. Art.
Hon. Charles   U. Bannleter, - Page 3       (V-418)


      1257a, supra, deals with the crime of mur-
      der 0nly and gives one convicted      of murder
      the benefit of a suspended sentence if the
      punishment do8.s ,not exceed five years, Art.
      776, supraa $4 repealed onl      insofar a8 it
      c4nflleCP with Art’. 12570, &Ws          Ann.
      f. G. anb this c4nflict    extende only to
      murder,   There is no repesk by Implication
      or by express language af any other portion
      tbrwich3    776, c. c. o.*
             Article  778, Vernon’s Code of Civil Broood-,
ure, a part of the original    3uspencled Sentenoe Agt. shows
olearly  that the c(lurt’a auth,erity to suspend a sentenoe
dep,ends upon the defe’ndant’s havl,ng ma&e a written re-,
quest for such suspended sentence, and that the, jury has
recommended such susPenaie& In Its verdiot.
             Now, House Bill No., 120 empowers the, courts
of the State havine original    juriedlction   of f'elony cases
to p&ace det6ndants on prebatlen under, certain aondltions.
The power here Wzited :ln the o4uTt is alearly ,independent
of any request by the defendant-fo,r     a jury findlnp recom-
men&k@ suspensloh or probatle@,      and Independent Indeed
of the presence of a jury in the ,oase.      There is no la&on-
sletsncy In these sets.    *TiaS$both stand.
               Not only is    there   no repeal   of Article   1257e,
but on the contrary   it is expressly declared in Housr BllL
NQ. lstb that *nothIm   in this act shall be construed as
repeallnf; ArtloLe 716 through 7$L of Vernon’s Annotated
Ytatutos,  Code of Criminal Procedure, commonly known a5
bke Suspend08 Sentence Law.*
               Thlr opinion    is, in harmony with our Opinion NO.
'v-389.
              .iie agree with the opinion expremsed by you in
which you say:       “It is my opinion that the Legislature    did
not Intend for ii. 5. 120 to affect     the provision    for sus-
pended sentences ,ln murder casea but the lawuage of the
new statute does not a0 specifically       state.**  Article  1257a,
‘v’ernonls Penal Code, has not bet3Arepealed by House till1 Noi
120 of the 50th Legislature      - The Adult Probation and Pa*-
rele B&t.
goon. Charlea 42. wnalstdm - Pa&O4     (t-418)




               lmne will NO. x2q JOYtile WiOth'bE%b
        lature, the &d~lt Probafion and 8WolO AOot,
        do05 net.re$eal &tilols 12!!7a, VerAO11’8 Pq-
        ~81 0046, ia rbspeot to eumm4s~ sentenoe
        ln'o murder aa8b.




0d:wb                          Assistant




              .




                                           .
                                                 :